Case 20-30270   Doc 3   Filed 03/01/20 Entered 03/01/20 19:12:07   Desc Main
                           Document    Page 1 of 7




                                            20-30270
Case 20-30270   Doc 3   Filed 03/01/20 Entered 03/01/20 19:12:07    Desc Main
                           Document    Page 2 of 7

                                                         20-30270
Case 20-30270   Doc 3   Filed 03/01/20 Entered 03/01/20 19:12:07    Desc Main
                           Document    Page 3 of 7


                                                         20-30270
Case 20-30270   Doc 3   Filed 03/01/20 Entered 03/01/20 19:12:07     Desc Main
                           Document    Page 4 of 7


                                                          20-30270
Case 20-30270   Doc 3   Filed 03/01/20 Entered 03/01/20 19:12:07     Desc Main
                           Document    Page 5 of 7

                                                          20-30270
Case 20-30270   Doc 3   Filed 03/01/20 Entered 03/01/20 19:12:07     Desc Main
                           Document    Page 6 of 7


                                                          20-30270
Case 20-30270   Doc 3   Filed 03/01/20 Entered 03/01/20 19:12:07     Desc Main
                           Document    Page 7 of 7


                                                          20-30270
